DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Non-Final Office action is in reply to the communications filed on 18 October 2021
Claims 24-43 have been added.
Claims 1-23 have been canceled.
Claims 24-44 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 14-17, and 20 of U.S. Patent No. 10,116,612 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
#17443503
Patent #10,116,612 B2
24.  A method for communicating information, from an information source to a contact communication device, via a referrer device, the method comprising: encoding a referral container file with programming instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request information from the information source via a communications network; embedding the referral container file in a first electronic message; and transmitting, via a network communication interface, via the communication network, the first electronic message to the contact communication device.  
25. The method of Claim 24, further comprising: detecting, prior to the encoding of the referral container file, an electronic request to provide the information from the information source to the contact communication device, wherein contact data for a contact associated with the contact communication device is not accessible by the information source.  

26. The method of Claim 25, providing, via the network communication interface, criteria associated with the information; and automatically determining that the contact data is matched to the criteria based on electronically evaluating the contact data against the criteria.  

27. The method of Claim 26, further comprising: determining that data associated with the contact matches one or more of a type or category of the information specified by the information source.  







28. The method of Claim 24, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content.  

29. The method of Claim 24, wherein the referral container file comprises a referral identification, the referral identification comprised of identification information of the referrer device.  
30. The method of Claim 29, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide the referral identification for a referrer associated with the referrer device to the information source in conjunction with an activity performed by the contact communication device in connection with the information. 


 
31. A device for communicating information, from an information source to a contact communication device, via a referrer device, the device comprising: one or more processors; a network communication interface; and one or more memory storage devices configured to store a first set of instructions, which when executed by at least one of the one or more processors, cause the referrer device to perform operations to: encoding a referral container file with programming instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request information from the information source via a communications network; embedding the referral container file in a first electronic message; and transmitting, via a network communication interface, via the communication network, the first electronic message to the contact communication device.  
32. The device of Claim 31, wherein the one or more memory storage devices configured to store the first set of instructions, which when executed by the at least one of the one or more processors, further cause the device to perform operations to: detect, prior to the encoding of the referral container file, an electronic request to provide the information from the information source to the contact communication device, wherein contact data for a contact associated with the contact communication device is not accessible by the information source.  

33. The device of Claim 32, wherein the one or more memory storage devices configured to store the first set of instructions, which when executed by the at least one of the one or more processors, further cause the device to perform operations to: provide, via the network communication interface, criteria associated with the information; and automatically determine that the contact data is matched to the criteria based on electronically evaluating the contact data against the criteria.  

34. The device of Claim 33, wherein the one or more memory storage devices configured to store the first set of instructions, which when executed by the at least one of the one or more processors, further cause the device to perform operations to: determine that data associated with the contact matches one or more of a type or category of the information specified by the information source.  

35. The device of Claim 31, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content.  
36. The device of Claim 31, wherein the referral container file comprises a referral identification, the referral identification comprised of identification information of the referrer device.  
37. The device of Claim 36, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide the referral identification for a referrer associated with the referrer device to the information source in conjunction with an activity performed by the contact communication device in connection with the information. 

 
38. A computer readable medium for communicating information, from an information source to a contact communication device, via a referrer device, the computer readable medium comprising one or more non-transitory, computer-readable storage media having instructions stored thereon, which, when executed by a set of one or more processors of a device, cause the device to perform operations comprising: encoding a referral container file with programming instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request information from the information source via a communications network; embedding the referral container file in a first electronic message; and transmitting, via a network communication interface, via the communication network, the first electronic message to the contact communication device.  
39. The computer readable medium of Claim 38, said operations further comprising: detecting, prior to the encoding of the referral container file, an electronic request to provide the information from the information source to the contact communication device, wherein contact data for a contact associated with the contact communication device is not accessible by the information source.  
40. The computer readable medium of Claim 39, said operations further comprising: providing, via the network communication interface, criteria associated with the information; and automatically determining that the contact data is matched to the criteria based on electronically evaluating the contact data against the criteria.  
41. The computer readable medium of Claim 40, said operations further comprising: determining that data associated with the contact matches one or more of a type or category of the information specified by the information source.  



42. The computer readable medium of Claim 38, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content.  
43. The computer readable medium of Claim 38, wherein the referral container file comprises a referral identification, the referral identification comprised of identification information of the referrer device.  
44. The computer readable medium of Claim 43, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide the referral identification for a referrer associated with the referrer device to the information source in conjunction with an activity performed by the contact communication device in connection with the information.

1. A method for making a referral from a referrer device comprising: detecting an electronic request to provide information from an information source to a contact communication device, wherein contact data for a contact associated with the contact communication device is accessible by the referrer device and not accessible by the information source; encoding a referral container file with programming instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request the information from the information source via a communications network without providing the contact data to the information source; embedding the referral container file in a first electronic message; and transmitting, via a network communication interface of the referrer device, the first electronic message to the contact communication device. 

    



2. The method of claim 1 further comprising: receiving from the information source, via the network communication interface of the referrer device, criteria associated with the information; and automatically determining that the contact is matched to the criteria based on electronically evaluating the contact data against the criteria. 
3. The method of claim 2, wherein the criteria specifies one or more of a type or category of referee for the information specified by the information source, wherein the contact data comprises data about the contact specified by a referrer associated with the referrer device, and wherein the evaluating the contact data against the criteria comprises determining that the data about the contact matches the one or more of the type or category of referee specified by the information source. 

6. The method of claim 4, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content. 

7. The method of claim 1, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide an identifier for a referrer associated with the referrer device to the information source for compensation for an activity performed by the contact communication device in connection with the information. 






8. A referrer device, comprising: one or more processors; a network communication interface; and one or more memory storage devices configured to store a first set of instructions, which when executed by at least one of the one or more processors, cause the referrer device to perform operations to detect an electronic request to provide information from an information source to a contact communication device, wherein contact data for a contact associated with the contact communication device is accessible by the referrer device and not accessible by the information source, encode a referral container file with a second set of instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request the information from the information source via a communications network without providing the contact data to the information source, embed the referral container file in a first electronic message, and transmit, via the network communication interface, the first electronic message to the contact communication device. 

    








9. The referrer device of claim 8, wherein the one or more memory storage devices are configured to store the first set of instructions, which when executed by the at least one of the one or more processors, further cause the referrer device to perform operations to: select criteria associated with the information; and automatically determine that the contact is matched to the criteria based on electronically evaluating the contact data against the criteria.

 
10. The referrer device of claim 9, wherein the criteria specifies one or more of a type or category associated with the contact, wherein the contact data comprises data about the contact specified by a referrer associated with the referrer device, and wherein the one or more memory storage devices configured to store the first set of instructions to evaluate the contact data against the criteria is configured to store the first set of instructions, which when executed by the at least one of the one or more processors, cause the referrer device to perform operations to determine that the data about the contact matches the one or more of the type or category associated with the contact. 
    


14. The referrer device of claim 8, wherein the second set of instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide an identifier for a referrer associated with the referrer device to the information source for compensation for an activity performed by the contact communication device in connection with the information. 







15. One or more non-transitory, computer-readable storage media having instructions stored thereon, which, when executed by a set of one or more processors of a referrer device, cause the referrer device to perform operations comprising: detecting an electronic request to provide information from an information source to a contact communication device, wherein contact data for a contact associated with the contact communication device is accessible by the referrer device and not accessible by the information source; encoding a referral container file with programming instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request the information from the information source via a communications network without providing the contact data to the information source; embedding the referral container file in a first electronic message; and transmitting, via a network communication interface of the referrer device, the first electronic message to the contact communication device. 
    





16. The one or more non-transitory, computer-readable storage media of claim 15, said operations further comprising: determining criteria associated with the information; and automatically determining that the contact is matched to the criteria based on electronically evaluating the contact data against the criteria. 

17. The one or more non-transitory, computer-readable storage media of claim 16, wherein the criteria specifies categories comprising one or more of a demographic, a behavior, an interest, a social graph, a previous purchase, or a gift request, wherein the contact data comprises data about the contact specified by one or more of a referrer associated with the referrer device or the contact associated with the contact communication device, and wherein the operations for evaluating the contact data against the criteria include operations comprising determining that the data about the contact matches at least one of the categories. 

20. The one or more non-transitory, computer-readable storage media of claim 19, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content.



The claimed subject matter defined in claims 24-44 of the instant application is encompassed in the claim limitations of claims 1-3, 6-10, 14-17, and 20 of Patent No. 10,116,612 B2.  




Conclusion
No prior art has been found to disclose the distinct features, encoding a referral container file with programming instructions configured to, upon execution by a processor of the contact communication device, cause the contact communication device to electronically request information from the information source via a communications network; embedding the referral container file in a first electronic message; and transmitting, via a network communication interface, via the communication network, the first electronic message to the contact communication device. The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dernehl (US 7,774,229 B1) which discloses anti-spam marketing through personalized referral emails from the referrer’s email account directly to the referee. The referee’s contact information is withheld from the Provider at first.
Sash (US 2005/0075925 A1) which discloses matching campaigns to the demographics in an address database. 
Marshall et al (US 2006/0242014 A1) which discloses a referral and recruitment system that utilizes a privacy engine for protecting the identity of a contact's target audience from at least one of a campaign administrator, previous referrers in a chain, and future referrers in said chain.
Kiciman et al (US 20100125490 A1) which discloses [0021] Now turning to the figures, FIG. 1 illustrates a system 100 that facilitates leveraging a pre-existing relationship from a social network in order to provide non-evasive coupons. The system 100 can include a viral coupon component 102 that can automatically incorporate a coupon (e.g., also referred to as a universal coupon discussed in more detail below) within an advertisement or a listing for a business or service based upon a referral from a user. In particular, the viral coupon component 102 can implement a non-evasive delivery of the coupon to a user by leveraging a relationship established within a social network 104.
R. Bulander, M. Decker, G. Schiefer and B. Kolmel, "Comparison of Different Approaches for Mobile Advertising," Second IEEE International Workshop on Mobile Commerce and Services, 2005, pp. 174-182, doi: 10.1109/WMCS.2005.8. discloses a MoMa-System for mobile advertising where, “The advertisers don't have access to the personal data of the end users, especially they can't find out about the end addresses to send unsolicited messages. Even the operator of MoMa only sees the cipher text C, which could be considered as a transaction-or “one-time” -pseudonym, the most “anonymous” form of pseudonymity [18]. Other kinds of pseudonyms like role- or relationship-pseudonyms are used multiple times (for one usage scenario like internet shopping respective one communication partner) so there is a danger for them to be revealed”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629